Exhibit 10.3

 

ASSUMPTION AND MODIFICATION AGREEMENT

 

This ASSUMPTION AND MODIFICATION AGREEMENT (the “Agreement”) is between COMMERCE
BANK & TRUST COMPANY, a Massachusetts banking corporation having an office at
386 Main Street, Worcester, Massachusetts 01608 (the “Lender”) and SERACARE LIFE
SCIENCES, INC., a California corporation having its principal place of business
at 1935 Avenida del Oro, Suite F, Oceanside, California 92056 (the “New
Borrower”).

 

WHEREAS, the Lender has made a loan to BOSTON BIOMEDICA, INC., a Massachusetts
corporation with a principal place of business at 375 West Street, West
Bridgewater, Massachusetts (the “Borrower”) as evidenced by the following
documents (as modified herein, the “Loan Documents”):

 

  (i) Loan Agreement dated March 31, 2000, between the Borrower and the Lender,
as amended by that certain Allonge to Loan Agreement dated August 15, 2002
(together the “Loan Agreement”);

 

  (ii) $2,900,000 Note dated March 31, 2000 issued by the Borrower and payable
to the order of the Lender (the “Note”);

 

  (iii) Mortgage and Security Agreement dated March 31, 2000 (the “Mortgage”)
granted by the Borrower to the Lender and recorded at the Plymouth District
Registry of Deeds (the “Registry”) in Book 18412, Page 71 covering property
located at 375 West Street, West Bridgewater, Massachusetts (the “Mortgaged
Property”);

 

  (iv) Collateral Assignment of Leases and Rents dated March 31, 2000 (the
“Assignment”) granted by the Borrower to the Lender and recorded at the Registry
in Book 18412, Page 85 with respect to the Property;

 

  (v) Hazardous Materials Indemnification Agreement dated March 31, 2000
executed by the Borrower in favor of the Lender (the “HazMat Agreement”); and

 

  (vi) Agreement dated March 27, 2003 between the Borrower and the Lender.

 

WHEREAS, the Borrower intends to transfer the Mortgaged Property to the New
Borrower subject to the terms of the Loan Documents; and

 

WHEREAS, the transfer of the Mortgaged Property will be subject to the mortgage
lien in favor of the Lender and conditioned upon the New Borrower’s assumption
of the Borrower’s obligations to the Lender as evidenced by the Loan Documents;
and

 

WHEREAS, the New Borrower has agreed to ratify, confirm and assume each and
every one of the obligations of the Borrower to the Lender evidenced by the Loan
Documents, to

 



--------------------------------------------------------------------------------

modify certain provisions of the Loan Documents and to execute such other
documents and to enter into such other agreements as may be necessary to
effectuate the transactions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
upon the condition that the mortgage lien in favor of the Lender in the
Mortgaged Property will not be impaired, the parties hereto agree as follows:

 

2. ASSUMPTION OF OBLIGATIONS. The New Borrower hereby:

 

  (a) assumes each and every obligation of the Borrower to the Lender as defined
and described in the Loan Documents and agrees to be bound by the terms and
provisions thereof;

 

  (b) agrees to pay the indebtedness of the Borrower as evidenced by the Note in
accordance with its terms, including as modified herein (the outstanding
principal balance of the Note as of the date hereof is $2,283,523.76);

 

  (c) acknowledges that it will hold the Mortgaged Property subject to the
mortgage lien in favor of the Lender provided for under the terms of the Loan
Documents; and

 

  (d) agrees to execute and deliver to the Lender such documents as the Lender
may require with respect to the assumption of the obligations described in the
Loan Documents, including without limitation, a Guaranty of all obligations of
the Borrower to the Lender evidenced by the Note.

 

3. ASSUMPTION FEE. Contemporaneously with the execution of this Agreement, the
New Borrower will pay to the Lender, in immediately available funds, an
assumption fee of $22,835. Payment of the assumption fee is a condition
precedent to the effectiveness of this Agreement.

 

4. MODIFICATIONS. The Loan Documents are hereby modified as follows:

 

  (a) The Loan Agreement is modified as follows:

 

  (i) All references in the Loan Agreement to “Borrower” mean the New Borrower.

 

  (ii) Restate Section II.C.4. as follows:

 

4. Intentionally Deleted.

 

2



--------------------------------------------------------------------------------

  (iii) Section II.C.7. is modified by deleting the second sentence.

 

  (iv) Restate Section II.C.10. as follows:

 

10. Intentionally Deleted.

 

  (v) Restate Section II.C.11. as follows:

 

11. Intentionally Deleted.

 

  (vi) Restate Section II.C.12. as follows:

 

12. Corporation, Qualified and in Good Standing.

 

Borrower is a corporation duly organized and existing in good standing under the
laws of the State of California and is duly qualified to do business in the
Commonwealth of Massachusetts.

 

  (vii) Restate Section II.C.13. as follows:

 

13. Intentionally Deleted.

 

  (viii) Restate Section II.C.14. as follows:

 

14. Intentionally Deleted.

 

  (ix) Restate Section II.C.16. as follows:

 

16. Intentionally Deleted.

 

  (x) Restate Section II.C.17. as follows:

 

17. Intentionally Deleted.

 

  (xi) Restate Section II.C.18. as follows:

 

18. Intentionally Deleted.

 

  (xii) Restate Section II.C.19. as follows:

 

19. Compliance with Laws. Borrower is in compliance with all applicable Laws,
except to the extent noncompliance would not have a material adverse effect upon
Borrower or the Mortgaged Property.

 

3



--------------------------------------------------------------------------------

  (xiii) Restate Section II.C.20. as follows:

 

20. Intentionally Deleted.

 

  (xiv) Section II.D.1. is modified by deleting (x) the second sentence of the
first paragraph and (y) the second paragraph.

 

  (xv) Restate Section II.D.3. as follows:

 

3. Intentionally Deleted.

 

  (xvi) Restate Section II.D.4. as follows:

 

4. Intentionally Deleted.

 

  (xvii) Restate Section II.D.5. as follows:

 

5. Intentionally Deleted.

 

  (xviii) Restate Section II.D.6. as follows:

 

6. Intentionally Deleted.

 

  (xix) Restate Section II.D.7. as follows:

 

7. Intentionally Deleted.

 

  (xx) Restate Section II.D.8. as follows:

 

8. Intentionally Deleted.

 

  (xxi) Restate Section II.D.9. as follows:

 

9. Intentionally Deleted.

 

  (xxii) Restate Section II.D.10. as follows:

 

10. Intentionally Deleted.

 

  (xxiii) Restate Section II.D.14. as follows:

 

14. Notification of Changes. Borrower will promptly notify Lender in writing of
(a) its intention to change the location of the Collateral, (b) any material
adverse change in Borrower’s financial condition and (c) any changes to the
corporate name of Borrower.

 

4



--------------------------------------------------------------------------------

  (xxiv) Section II.D.15. is modified by deleting the second sentence.

 

  (xxv) Restate Section II.D.16. as follows:

 

16. Compliance with Laws. Borrower will comply with all applicable Laws, except
to the extent that the failure to comply will not have a material adverse effect
upon Borrower or the Mortgaged Property.

 

  (xxvi) Restate Section II.D.17 as follows:

 

17. Intentionally Deleted.

 

  (xxvii) Restate Section II.D.18 as follows:

 

18. Intentionally Deleted.

 

  (xxviii)  The address set forth for the Borrower in Section II.L. is modified
as follows:

 

If to Borrower:

 

Tim Hart

SeraCare Life Sciences, Inc.

1935 Avenida del Oro

Suite F

Oceanside, California 92056

 

  (xxix) Restate Section II.M. as follows:

 

M. Intentionally Deleted.

 

  (xxx) Restate Section II.X. as follows:

 

X. Debt Service Coverage Ratio.

 

The Borrower must maintain, on a quarterly basis, a Debt Service Coverage Ratio
of not less than 1.20:1.00. Debt Service Coverage Ratio is defined as the ratio
of earnings plus the sum of interest expense, depreciation and amortization
minus dividends to current maturities of long term indebtedness. Compliance with
the Debt Service Coverage Ratio will be determined with reference to the
quarterly financial information provided to the Borrower in accordance with
Section III.C.1 of this Agreement.

 

5



--------------------------------------------------------------------------------

  (xxxi) Restate Section II.Y. as follows:

 

Y. Loan to Value.

 

The outstanding loan amount shall not exceed seventy-five and ninety-nine
hundredths percent (75.99%) of the fair market value of the Premises. If, based
on an appraisal acceptable to the Lender and paid for by the Borrower, the
outstanding loan amount exceeds seventy-five and ninety-nine hundredths percent
(75.99%) of the fair market value of the Premises, the Lender may, at its
option, require the Borrower to provide the Lender with additional collateral
satisfactory to the Lender or reduce the principal balance of the loan, so that
the outstanding loan amount does not exceed seventy-five and ninety-nine
hundredths percent (75.99%) of the fair market value of the Premises. The
failure or inability of the Borrower to provide such additional collateral
satisfactory to the Lender or reduce the principal balance within fifteen (15)
days after the Lender’s request shall constitute an Event of Default hereunder
and under every other Loan Document.

 

  (xxxii)  Restate Section III.C.1. as follows:

 

  1. Financial Statements. Borrower shall deliver to the Lender, within seven
(7) days after the same are filed, copies of all financial statements and
reports which Borrower may make to, or file with, the Securities and Exchange
Commission or any successor or analogous governmental authority, including all
reports on Form 10-K or 10-Q; provided, however that Borrower’s quarterly report
on Form 10-Q shall be delivered to the Lender within forty five (45) days after
the end of each of the first three quarters of Borrower’s fiscal year and
Borrower’s annual report on Form 10-K shall be delivered to the Lender within
ninety (90) days after the end of each of Borrower’s fiscal years.

 

  (b) The Note is modified as follows:

 

  (i) All references in the Note to the “Borrower” mean the New Borrower.

 

  (ii) The third paragraph on Page 1 of the Note is restated in its entirety as
follows:

 

Interest shall be payable hereunder at the rate per annum of nine and three
quarters percent (9.75%) through February 25, 2005. Thereafter, interest shall
be payable hereunder at the rate per annum of three-quarters of one percent
(.075%) in excess of the Corporate Base Rate then in effect. The Corporate Base
Rate shall mean the annual

 

6



--------------------------------------------------------------------------------

rate of interest established by the Lender from time to time as its Corporate
Base Rate.

 

  (iii) The fourth paragraph on Page 1 of the Note is restated in its entirety
as follows:

 

Equal payments of principal and interest on the outstanding principal shall be
payable monthly in arrears beginning on September 30, 2004 and continuing on the
last day of each month thereafter until paid in full. Notwithstanding the
foregoing, Lender may annually adjust the monthly payments of principal and
interest, each change to be effective with the next monthly payment, to ensure
that the monthly payments will continue to result in payment in full of the
obligations of the Borrower hereunder assuming an amortization term of sixteen
years (16 years) from September 1, 2004, the then applicable interest rate, and
the balance of principal then outstanding, all to be determined by the Lender in
its exclusive discretion exercised in a commercially reasonable manner.

 

  (iv) The fifth paragraph on Page 1 of the Note is restated in its entirety as
follows:

 

All indebtedness, if not sooner paid, shall be due and payable on August 31,
2009.

 

  (v) The eighth paragraph of the Note is restated in its entirety as follows:

 

The Borrower shall have the right to prepay this Note in part or in full,
without penalty.

 

  (vi) The ninth paragraph of the Note is hereby deleted in its entirety.

 

  (vii) The twelfth paragraph of the Note is hereby deleted in its entirety.

 

  (c) The Mortgage is modified as follows:

 

  (i) All references in the Mortgage to the “Mortgagor” shall mean the New
Borrower.

 

  (ii) All references in the Mortgage to “default”, “event of a default” or
“event of default” mean “Event of Default” as defined in the Mortgage. Any
existing cure and/or grace periods remain in effect unless expressly modified
herein.

 

7



--------------------------------------------------------------------------------

  (iii) The address for notice to the Mortgagor referred to in Section 23 will
be as follows:

 

Tim Hart

SeraCare Life Sciences, Inc.

1935 Avenida del Oro

Suite F

Oceanside, California 92056

 

  (iv) Restate the first sentence of Section 24 as follows:

 

24. The term “liabilities” as used herein shall include without limitation, any
and all liabilities, debts and obligations of the Mortgagor to the Mortgagee,
including those contained in the Note and all liabilities, debts and obligations
of each and every maker, surety, endorser or guarantor of the obligations of the
Mortgagor to the Mortgagee of every kind and description, including, without
limitation, all loans, advances, indebtedness, notes, obligations and amounts,
liquidated or unliquidated, owing by the Mortgagor to the Mortgagee at any time,
including any notes or other obligations of the Mortgagor assigned to or held by
the Mortgagee, of any kind, nature or description now existing or arising in the
future, and whether secured or unsecured, absolute or contingent, or by reason
of any cause of action which the Mortgagee may have against the Mortgagor.

 

  (v) Section 28 is modified by deleting the second sentence.

 

  (d) The Assignment is modified as follows:

 

  (i) All references in the Assignment to the “Assignor” mean the New Borrower.

 

  (ii) The address for notice to the Assignor set forth in Section 13 is
modified as follows:

 

Tim Hart

SeraCare Life Sciences, Inc.

1935 Avenida del Oro

Suite F

Oceanside, California 92056

 

8



--------------------------------------------------------------------------------

  (e) The HazMat Agreement is modified as follows:

 

  (i) All references in the HazMat Agreement to the “Indemnitor” mean the New
Borrower.

 

  (ii) Restate Section 1.1(c) as follows:

 

  (c) intentionally deleted;

 

  (iii) Restate Section 1.1(e) as follows:

 

  (e) intentionally deleted;

 

  (iv) Restate Section 1.2 as follows:

 

  1.2 Intentionally deleted.

 

  (v) The address for notice to the Borrower referred to in Section 13 will be
as follows:

 

Tim Hart

SeraCare Life Sciences, Inc.

1935 Avenida del Oro

Suite F

Oceanside, California 92056

 

5. REPRESENTATIONS: The New Borrower has:

 

  (a) taken all steps required by applicable law to make this Agreement its
legal, valid and binding obligation enforceable in accordance with its terms and
neither execution, delivery nor performance of this Agreement is in violation of
any law, or any other agreement to which it is a party of by which it or any of
its assets are or may be bound;

 

  (b) good and clear record and marketable title to the Mortgaged Property, free
of all encumbrances, except encumbrances in favor of the Lender; and

 

  (c) paid all real estate taxes with respect to the Mortgaged Property, which
are due.

 

6. COVENANTS: For so long as the New Borrower shall have any obligations to the
Lender under this Agreement, the Loan Documents or otherwise, the New Borrower
covenants that it will:

 

  (a)

not be in violation of any laws (including, without limitation, Massachusetts
General Laws Chapter 21E, including as amended from time to time), ordinances,
governmental rules and regulations, to which it is subject and not fail to
obtain any licenses, permits, franchises, or other governmental authorizations
necessary

 

9



--------------------------------------------------------------------------------

 

to the ownership of the Mortgaged Property or to the conduct of its business,
which violation or failure to obtain might adversely affect the business,
prospects, profits, properties, or condition (financial or otherwise) of the New
Borrower;

 

  (b) operate its business in substantial compliance with any insurance policy
or agreements to which it is a party or by which it is bound;

 

  (c) pay, when due, all real estate taxes with respect to the Mortgaged
Property, for which the New Borrower is liable;

 

  (d) insure the Mortgaged Property against such risks, in such amounts, with
such insurers all as are reasonably satisfactory to the Lender, and at least
annually (on or before January 15 of each year) and at any time upon the
Lender’s request, provide the Lender with evidence of such insurance; and

 

  (e) from time to time, execute and deliver to the Lender such additional
documents as the Lender may reasonably require in order to carry out the intent
of this Agreement and the Loan Documents.

 

7. EVENTS OF DEFAULT. In addition to enumerated defaults or Events of Default
under the Loan Documents, each of the following occurrences shall be an “Event
of Default” under this Agreement and the Loan Documents:

 

  (a) failure by the New Borrower to observe or perform any of the covenants,
agreements or conditions of the Borrower contained in the Loan Documents,
including the timely payment of amounts due under the Note (for purposes of this
Section 7.(a) the term “Loan Documents” shall also include any documents
executed in connection with this Agreement);

 

  (b) failure by the New Borrower to observe or perform any covenants,
agreements or conditions contained in this Agreement and not otherwise contained
in the Loan Documents for fifteen (15) days after written notice by the Lender
to the New Borrower;

 

  (c) failure by the New Borrower to observe or perform any other covenant or
agreement of the New Borrower to the Lender not included in the Loan Documents
or this Agreement for fifteen (15) days after written notice by the Lender to
the New Borrower;

 

  (d) any statement, certificate, report, financial statement, representation or
warranty made or furnished by the New Borrower in connection with the execution
and delivery of this Agreement or in compliance with the provisions of this
Agreement proves to be false or misleading;

 

10



--------------------------------------------------------------------------------

  (e) failure by the New Borrower generally to pay its debts when due, or the
taking of possession, custody or control of any part of the New Borrower’s
assets by any other person or entity; or

 

  (f) the occurrence of an Event of Default under any documents evidencing
indebtedness of the Borrower, including without limitation all documents
evidencing Borrower’s indebtedness to Brown Brothers Harriman & Co.

 

8. REMEDIES: Upon the occurrence of any Event of Default:

 

  (a) the Lender may, at its option, declare and cause all or any portion of the
New Borrower’s obligations to the Lender to be immediately due and payable; and

 

  (b) the Lender may pursue the rights and remedies provided under applicable
laws, in addition to the rights and remedies described herein or the Loan
Documents, or any other available remedy to enforce its rights hereunder or
under the Loan Documents, the choice and the manner of exercise of any right or
remedy being in the sole discretion of the Lender and the Lender may, at all
times, proceed directly against the New Borrower or any person or entity now or
hereafter liable for any of the New Borrower’s obligations to the Lender, and
the Lender shall not be required to take any action to preserve, collect or
protect the rights of either the Lender or the New Borrower in the Mortgaged
Property or any other security for New Borrower’s obligation to the Lender.

 

9. RELEASE:

 

This Agreement constitutes the release and relinquishment by the New Borrower of
all claims, actions or causes of action the New Borrower may have against the
Lender or its employees, agents and attorneys in connection herewith or related
hereto from the beginning of the world to this date.

 

10. MISCELLANEOUS:

 

  (a) Notwithstanding anything to the contrary set forth in the Loan Documents
or this Agreement, Borrower’s failure to make any regularly scheduled payment of
principal and/or interest under the Note when due will constitute an Event of
Default under all Loan Documents only if such failure continues for fifteen (15)
days after such due date.

 

  (b) All covenants, representations and warranties made by the New Borrower in
this Agreement or in any certificate or other documents delivered to the Lender
in connection herewith shall survive the execution and delivery of this
Agreement. All the terms and provisions of this Agreement shall be binding upon
and inure to and be enforceable by and against the parties hereto and their
respective successors and assigns.

 

11



--------------------------------------------------------------------------------

  (c) This Agreement constitutes the entire Agreement between the parties and
may be modified only by an agreement in writing, executed by the party to be
charged. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but such counterparts together shall
constitute one and the same instrument.

 

  (d) The New Borrower hereby irrevocably appoints the Lender or its designee as
its attorney-in-fact and grants the Lender full power to do all things and acts
necessary to implement and execute the powers or rights granted to the Lender
under the Loan Documents and this Agreement, and the New Borrower releases the
Lender, its officers, employees and agents, from any liability arising from any
act or acts under the Loan Documents, hereunder or in furtherance thereof or
hereof.

 

  (e) This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. The invalidity or unenforceability of any term or provision of
this Agreement shall not affect the validity or enforceability of the remaining
terms or provisions.

 

  (f) Any notice required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered upon deposit in the United States
mails, with proper postage prepaid, and addressed to the party to be notified as
follows:

 

  (i) If to the Lender, at:

 

Commerce Bank & Trust Company

386 Main Street

Worcester, MA 01608

Attn: Brian Chandley, Vice President

 

  (ii) If to the New Borrower, at:

 

SeraCare Life Sciences, Inc.

1935 Avenida Del Oro

Suite F

Oceanside, CA 92056

Attn: Tim Hart

 

or to such other address as each party may designate for itself by like notice
given in accordance with this section (e).

 

  (g)

The New Borrower shall pay the Lender’s reasonable costs and expenses in
connection with the preparation, execution, delivery, review, administration and
enforcement of this Agreement and all documents related hereto, including
without limitation the review, administration and enforcement of the Loan
Documents and any documents filed or recorded in connection herewith, which

 

12



--------------------------------------------------------------------------------

 

costs and expenses shall include without limitation, reasonable legal fees and
appraisal costs.

 

  (h) The New Borrower hereby ratifies and confirms the Loan Documents in all
respects. All terms and provisions of each of the Loan Documents (as modified
hereby) shall remain in full force and effect.

 

  (i) Notwithstanding any other provision of this Agreement or in the Guaranty
executed concurrently herewith, by assuming and guaranteeing the obligations of
Borrower under the Loan Documents, New Borrower is not undertaking and is not
obligated to cause Borrower to continue to comply with the terms and conditions
of the Loan Documents, and the failure of Borrower to comply with any term or
condition of the Loan Documents, including, without limitation, the financial
covenants contained in the Loan Documents, shall not constitute a default by New
Borrower under the Loan Documents, under this Agreement or under the Guaranty
executed concurrently herewith. Further, by assuming the obligations under the
Loan Documents, New Borrower does not agree, and shall not be obligated, to cure
prior defaults by Borrower under the Loan Documents, other than obligations to
pay principal and interest under the Note and obligations to maintain the
Mortgaged Property under the Mortgage, Assignment and HazMat Agreement. Nothing
herein shall in any way relieve any obligations of Borrower or its affiliates to
the New Borrower, including but not limited to all obligations of Borrower and
its affiliates to the New Borrower under that certain Asset Purchase Agreement
by and among New Borrower, Borrower and BBI Biotech Research Laboratories, Inc.

 

This Agreement shall take effect as a sealed instrument as of the 14th day of
September, 2004.

 

SERACARE LIFE SCIENCES, INC.

By:   /s/    MICHAEL F. CROWLEY, JR.        

Its

  President By:   /s/    TIM T. HART        

Its

  Chief Financial Officer/Treasurer

 

COMMERCE BANK & TRUST COMPANY

By:    

Its

  Duly Authorized Officer

 

13